DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §103

2.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 4-10, 13-19, and 22-33 are rejected under 35 U.S.C. 103 as being unpatentable over Thiyagarajan et al (Pub. No.: US 2015/0278534 A1; hereinafter Thiyagarajan) in view of Krishnakumar et al (Pub. No.: US 2017/0148487; hereinafter Krishnakumar) 
               Consider claims 1, 10, and 19, Thiyagarajan clearly shows and discloses a system and a method for determining whether to obscure a portion of an image, the method comprising: receiving content data for video streaming to a remote device (abstract, paragraphs 0011 - 0013); determining, via obfuscation module, that a portion of the content data includes a feature by parsing the first content data (paragraphs: 0012-0014); obfuscating the portion of the content data in an output video stream in response to the determination that the portion of the content data includes the feature (paragraphs 0068 - 0070); and subsequent to obfuscating the portion of the content data, communicating the output video stream to the remote device, wherein the output Krishnakumar does not specifically disclose the feature comprises content matching a portion of data in an identified electronic file of a plurality of electronic files stored in a database, wherein the identified electronic file is marked in the database for obfuscation, and wherein another file of the plurality of electronic files is not marked in the database for obfuscation.                
In the same field of endeavor, Krishnakumar teaches the feature comprises content matching a portion of data in an identified electronic file of a plurality of electronic files stored in a database, wherein the identified electronic file is marked in the database for obfuscation, and wherein another file of the plurality of electronic files is not marked in the database for obfuscation (Krishnakumar: paragraphs: 0022, and 0023, and fig. 1, label 106 and 130paragraphs 0026 and fig. 3). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Krishnakumar in Thiyagarajan, for the purpose of providing an another way for defining a confidentiality predetermined metadata that in image data before sharing with other party during video conference (Krishnakumar: paragraph 0021).   
               
              
            Consider claims 4, 13, and 22, Thiyagarajan and Krishnakumar clearly show the method, and the system, the feature is defined by the content data from the plurality Krishnakumar teaches this sensitive image information may be detected using face recognition and other image classification techniques, example: proprietary company information may be detected using, for example, training data sets, as well as cloud-based image comparisons) (Krishnakumar: paragraph 0021 and 0026)                             
                Consider claims 5, 14, and 23, Thiyagarajan and Krishnakumar clearly show the method, and the system, wherein: receiving the content data comprises receiving a live video stream from an image sensor in communication with a client device; and communicating the output video stream comprises transmitting the live video stream after obfuscating the portion of the content data (Thiyagarajan: paragraph: 0026-0027, and fig.3 and fig. 4A-fig. 4B; Krishnakumar: paragraph 0026).  
    Consider claims 6, 15, and 24, T Thiyagarajan and Krishnakumar clearly show the method, and the system, wherein determining that the portion of the first content data includes the feature comprises: storing the content data in a data buffer; and performing the determination on the content data stored in the data buffer (Thiyagarajan: paragraph: 0015-0016, and 0029, and figures:1a-1c, 5, and 6; Krishnakumar: paragraph 0021 and 0026 and fig. 1).
                Consider claims 7, 16, and 25, Thiyagarajan and Krishnakumar clearly show the method, and the system, wherein obfuscating the portion of the content data comprises blurring the portion of the content data (Krishnakumar: paragraph 0024).                 
    Consider claims 8, 17, and 26, Thiyagarajan and Krishnakumar clearly show the method, and the system, further comprising: determining whether a user account having access to the output video stream is authorized to view the portion of 
                Consider claims 9, 18, and 27, Thiyagarajan and Krishnakumar clearly show the method, and the system, further comprising: receiving a request from a client device, invoking a stream function, to stream the content data to a plurality of remote devices logged into a communication session;  Client Ref. No. 406880-US-NP55 Attorney Docket No. 1777.D37US1in response to the received request, negotiating with the client device to receive the content data; and streaming the output video stream to at least one of the plurality of remote devices (Thiyagarajan: paragraphs: 0067 and 0071; Krishnakumar: paragraph: 0016, 0022 - 0023, and 0026).    

                 Consider claims 28, 30, and 32, Thiyagarajan and Krishnakumar clearly show the method, and the system, wherein the obfuscation model is trained to recognize words that appear in electronic files of the plurality of electronic files stored in the database, the words indicating the electronic file is confidential (Krishnakumar teaches These text or hand-drawn images may be detected using optical character recognition (OCR) and adjacent image classification techniques such as by using object recognition methods in computer) (Krishnakumar: paragraph: 0021 and 0026). 
              Consider claims 29, 31, and 33, Thiyagarajan and Krishnakumar clearly show the method, and the system, wherein the obfuscation model is trained to recognize images that appear in electronic files of the plurality of electronic files stored in the database, the images indicating the electronic file is confidential (Krishnakumar teaches the regions of interest can include a region which includes regions with sensitive image information such as personal photographs. This sensitive image information may be detected using face recognition and other image classification techniques, example: proprietary company information may be detected using, for example, training data sets, as well as cloud-based image comparisons) (Krishnakumar: paragraph: 0021 and 0026).     
                                                        
Response to Arguments
         
             The present Office Action is in response to Applicant’s amendment filed on July 21, 2021. Applicant amended claims 1, 4-10, 13-19, and 22-27, and cancelled claims 2-3, 11-12, and 20-21, and added claims 28-33; Claims 4-10, 13-19, and 22-33 are now pending in the present application.

           Applicant argues on page 8-10 of the Applicant’s Response that “As amended, the claim 1 recites "determining, via obfuscation model, that a portion of the content data includes a feature" where "the feature comprises content matching a portion of data in AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116 Page 11 Application Number: 16/538,559 Dkt: 1777.D37US1 identified electronic file of a plurality of electronic files stored in a database, wherein the identified electronic file is marked in the database for obfuscation." Neither Thiyagaranjan nor Brake teach or suggest matching a portion of data in an identified electronic file of a plurality of electronic files stored in a database."

          The Examiner respectfully disagrees with Applicants’ arguments, Krishnakumar teaches the user interface module 222 allows a user to manually select additional objects or regions that may not have been automatically identified by the region tracking module 220, any additional objects or regions identified by the user may also be added to the table identifying regions of interest for further obscuration (paragraphs: 0022, and 0023, and fig. 1, label 106 and 130). Moreover, Krishnakumar teaches the selective video manipulation system 210 compares objects and regions with at least one previous candidate region where the at least one candidate region represents a region of interest (fig. 2, labels: 220 and 227). The selective video manipulation system 210 then updates a list to add any new regions and/or to remove any lost regions based upon the comparison. Next at step 330, the selective video manipulation system 210 creates a copy of the original image for a consuming application and applies effects to any selected regions of interest according to default settings of the selective video manipulation system 210 as modified by any user selections input via the user interface module 214 (abstract, paragraphs 0026 and fig. 3). 
            Applicant's arguments with respect to amended claims have been considered but are moot in view of the new ground(s) of rejection.                       
           
Conclusion                 
          
            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571-270-1947. The examiner can normally be reached on 8:00 -5:00 M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/AMAL S ZENATI/Primary Examiner, Art Unit 2656